Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 02/07/2022 has been entered and fully considered. 
Claims 1,4,5,6,7,8,9,10,11,12,13,14,15,16,17,43,44,45,46,47,48 are pending. Previously, claims 4,5,6,7,43 were withdrawn in light of election/restriction. Claims 1,8,9,10,11,12,13,14,15,16,17,44,45,46,47,48 were fully considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 10, 12, 13, 14, 15, 44, 45, 46, 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090272084 (herein known as HEALEY084).

With regard to claim 1, HEALEY084 teaches a filter media 10, comprising:, especially at fig 1A, para 45
a filtration layer comprising a coarse fiber web 14 positioned adjacent to a fine fiber web 12, especially at fig 1A, para 45
a support layer that capable of the filtration layer in a waved configuration and as depicted maintains separation of peaks and troughs of adjacent waves of the filtration layer, especially at fig 1A, para 44,45; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
wherein the support layer extends across the peaks and into the troughs to fill at least 95% of the volume in the troughs, and, especially at fig 1A, para 64
wherein the support layer has a solidity between about 1% and 90%;, especially at fig 1A, para 64
wherein: the fine fiber web has an average fiber diameter within the claimed range and has a basis weight within the claimed range, especially at para 48,51
the coarse fiber web has an average fiber diameter within the claimed range and has a basis weight within the claimed range, especially at para 53,56
the average fiber diameter of the fine fiber web is less than the average fiber diameter of the coarse fiber web, especially at para 48,51,53,56
With regard to claim 8, HEALEY084 teaches 
wherein the fine fiber web is an electro spun fiber web, especially at para 50

With regard to claim 9, HEALEY084 teaches 
wherein the coarse fiber web is a meltblown fiber web, especially at para 50

With regard to claim 10, HEALEY084 teaches 
wherein the filtration layer comprises a coarse fiber layer comprising the coarse fiber web and a second coarse fiber web, and wherein the coarse fiber web and the second coarse fiber webs are meltblown fiber webs, especially at para 50

With regard to claim 12, HEALEY084 teaches 
wherein the coarse fiber web has an average fiber diameter wthin the claimed range, especially at para 53,56

With regard to claim 13, HEALEY084 teaches 
wherein the fine fiber web has a basis weight within the claimed range, especially at para 48,51

With regard to claim 14, HEALEY084 teaches 
wherein the coarse fiber web has a basis weight within the claimed range, especially at para 53,56

With regard to claim 15, HEALEY084 teaches 
wherein the filtration layer has a basis weight within the claimed range, via addition of the basis weight of the coarse and fine webs, especially at para 48,51,53,56

With regard to claim 44, HEALEY084 teaches 
wherein the filtration layer has a basis weight within the claimed range, via addition of the basis weight of the coarse and fine webs, especially at para 48,51,53,56

With regard to claim 45, HEALEY084 teaches 
wherein the filtration layer has a thickness within the claimed range, via addition of the thickness of the coarse and fine webs, especially at para 48,51,53,56

With regard to claim 46, HEALEY084 teaches 
wherein the coarse fiber web comprises synthetic fibers, especially at para 54

With regard to claim 47, HEALEY084 teaches 
wherein the fine fiber web comprises synthetic fibers, especially at para 50


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090272084 (herein known as HEALEY084) in view of US 6171684 (herein known as KAHLBAUGH).

With regard to claim 11, HEALEY084 does not specifically teach wherein the fine fiber web has an average fiber diameter of greater than or equal to about 0.05 microns and less than or equal to about 0.15 microns. 
But, KAHLBAUGH teaches the fine fiber web has an average fiber diameter within the claimed range, especially at column 4 lines 26-33, column 4 lines 42-55 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to optimize the fine fiber web average fiber diameter HEALEY084 with the fine fiber web has an average fiber diameter within the claimed range of KAHLBAUGH for the benefit of more efficiency as the fiber diameter is reduced as desired, as taught by KAHLBAUGH, especially at c3ln9-13; otherwise, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)

With regard to claim 16, HEALEY084 teaches
 "the fine fiber filtration layer 12, as measured in a planar configuration, has a thickness in the range of about 0.1 mils" (which is well within the claimed range); and "coarse support layer 16, as measured in a planar configuration, each have a thickness in the range of about 10 mil" (which is outside the claimed range), especially at para 51,56
 HEALEY084 does not specifically teach wherein the filtration layer has a thickness within the claimed range 
But, KAHLBAUGH teaches wherein the filtration layer has a thickness within the claimed range, especially at coarse layer of "0.0005 inch" (0.5 mils; which is within the claimed range), especially at c3ln60-64,c4ln26-41 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify the thickness HEALEY084 with wherein the filtration layer has a thickness within the claimed range of KAHLBAUGH for the benefit of reducing cost by using less coarse layer; otherwise, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A) 

Claim(s) 17, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090272084 (herein known as HEALEY084) in view of US 20090249956 (herein known as CHI).

With regard to claim 17, HEALEY084 teaches pores, especially at para 168
 HEALEY084 does not specifically teach wherein the filtration layer has a mean flow pore size within the claimed range 
But, CHI teaches wherein the filtration layer has a mean flow pore size within the claimed range, especially at para22, 23
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the need of a workable mean flow pore size HEALEY084 with wherein the filtration layer has a mean flow pore size within the claimed range of CHI for the benefit of a workable mean flow pore size for filtration; otherwise, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)

With regard to claim 48, HEALEY084 teaches pores, especially at para 168
 HEALEY084 does not specifically teach wherein the filtration layer has a mean flow pore size within the claimed range 
But, CHI teaches wherein the filtration layer has a mean flow pore size within the claimed range, especially at para 22, 23 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to fulfill the need of a workable mean flow pore size HEALEY084 with wherein the filtration layer has a mean flow pore size within the claimed range of CHI for the benefit of a workable mean flow pore size for filtration; otherwise, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)


Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive.

Applicant argues at page(s) 6, particularly “Applicant does not observe where Healey “084 teaches a single embodiment that includes each limitation of claim 1. For instance, Applicant does not observe where Healey teaches an embodiment that includes a fine fiber web having an average fiber diameter of greater than or equal to about 0.02 microns and less than or equal to about 0.3 microns and having a basis weight of greater than or equal to about 0.01 g/m? and less than or equal to about 3 g/m” as recited in independent claim 1."
page(s) 6, particularly “Because each limitation is not taught in an embodiment in Healey, claim 1 is not anticipated by Healey for at least this reason. The remaining claims that stand rejected on this ground depend from claim 1 and, thus, are also not anticipated by Healey for at least this reason.
page(s) 6, particularly “Accordingly, Applicant respectfully requests withdrawal of the claim rejections on this ground.
In response, respectfully, the Examiner does not find the argument persuasive.  Refusal to acknowledge the well cited reference is not persuasive in overcoming the rejection. Though, not required, the Examiner has inserted herein para 48,51 (previously cited) of HEALEY with underlining added, as a courtesy. 

    PNG
    media_image1.png
    307
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    726
    586
    media_image2.png
    Greyscale


Applicant argues at page(s) 6, particularly “Applicant submits that it would not have been obvious to combine the teaching of Healey in view of Kahlbaugh. Such combination is based on impermissible hindsight."
page(s) 6, particularly “Accordingly, Applicant respectfully requests withdrawal of the claim rejections on this ground.
In response, respectfully, the Examiner does not find the argument persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Applicant argues at page(s) 7, particularly “Claims 17 and 48 depends from claim 1. The Patent Office cites Chi for its disclosure related to mean flow pore size. The Patent Office does not suggest, let alone demonstrate, that Chi remedies the deficiencies with Healey discussed above. For at least this reason, the present rejection cannot stand."
page(s) 7, particularly “Accordingly, Applicant respectfully requests withdrawal of the claim rejection on this ground.
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Applicant argues at page(s) 7, particularly “Since each dependent claim depends from a base claim that is believed to be in condition for allowance, for the sake of brevity, Applicant believes that it is unnecessary at this time to argue the further distinguishing features of these dependent claims. However, Applicant does not necessarily concur with the interpretation of the previously presented dependent claims as set forth in the Office Action, nor does Applicant concur that the basis for rejection of any of the previously presented dependent claims is proper. Therefore, Applicant reserves the right to specifically address the further patentability of the dependent claims in the future."
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant is placed on notice that estoppel(s) due to Applicant’s argument(s) and action(s) filed (including lack of action), herein, can be upheld, regardless of this blanket disagreement

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776